Miller, Judge :
This is the same case which was before us for review of a former order of the Public Service Commission, and was disposed of on the record then presented, upon the rules and principles enunciated in the opinion of the court reported in 89 W. Va. 703.
The present petition was brought by plaintiff to review the final order of the commission, promulgated on April 22, 1922, upon the original record, and the supplemental record and proceedings had before the commission since the former decision.
No questions are presented by the present record and the order of the commission complained of not involved in and settled by the principles laid down in the former decision and opinion of the court; and we need only restate those rules and principles by reference to the former opinion.
The principal questions) then in controversy 'before (us were as to the proper basis for valuing the property of the water works company for rate making purposes, and the rate of net income it should be allowed' to earn on that valuation. Both these questions were determined on the former hearing, and if not res adjudicata of the same questions again present*347ed, we see no reason for departing from tbem on tbe present bearing. Tbe commission bas filed witb tbe record an elaborate opinion in writing giving tbe reasons for its final order; and we find no reason for interfering witb tbe conclusions., reached by it.
Tbe only new facts presented by tbe supplemental record', relate to tbe new improvements ordered by tbe commission,, and actually added subsequent to tbe date to wbicb tbe former-valuation was made to relate. As to these no question bas been made. Including these added values tbe proper basis, for rate making was found to be $1,271,747.00, instead of $1,150,000.00, originally fixed by tbe commission.
Therefore, and upon tbe rules and principles laid down in-tbe former opinion of tbe court, we conclude that tbe order-of tbe commission should be and remain undisturbed until its. further order; and we decline to suspend it.

Order of suspension refused; petition dismissed.